Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on April 13, 2022 have been entered. Claims 1-10 remain pending in the application.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-3, and 6-8 are rejected under 35 U.S.C. 103 as being obvious over Xu, CN 103968830 A (herein referred to as Xu) in view of Rikoski, WO 2014145017 A2 (herein referred to as Rikoski).

6.	Regarding claim 1, Xu discloses acquiring latitude and longitude and time information of the water surface monitoring platform (Paragraph 0031), sending the latitude and longitude and time information of the water surface monitoring platform to the deep-sea vehicle in an underwater acoustic communication manner (Paragraphs 0031 and 0035), decoding the communication information by the deep-sea vehicle, to acquire the latitude and longitude and time when the water surface monitoring platform transmits the communication information (Paragraphs 0024 and 0035; *Examiner notes that ‘decode’ is being interpreted as receiving complete information; communication information is not being encrypted so there would be no need to ‘decode’), acquiring a time when the deep-sea vehicle receives the communication information (Paragraph 0024), obtaining a transmission delay according to the time when the water surface monitoring platform transmits the communication information and the time when the deep-sea vehicle receives the communication information (Paragraph 0024), preliminarily estimating an azimuth angle of the water surface monitoring platform relative to the deep-sea vehicle according to a track of the deep-sea vehicle and a track of the water surface monitoring platform in a preceding period of time (Paragraphs 0022 and 0024, the relative azimuth can be obtained through calculation based on the relative distance and direction, time registration allows multiple data points to be logged), determining a precise azimuth angle of the water surface monitoring platform relative to the deep-sea vehicle according to a communication signal received by the deep-sea vehicle and the azimuth angle (Paragraph 0034), and calculating absolute position information of the deep-sea vehicle according to the relative position information and the latitude and longitude information of the water surface monitoring platform (Paragraph 0048).
Xu discloses obtaining the position of the UUV, but fails to specifically disclose acquiring the depth information of the vehicle. However, Rikoski discloses using a depth sensor to obtain the vehicle’s depth (Page 11, line 24). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Xu to include a depth sensor because depth is an important position metric for underwater vehicles. The motivation to do this would be that the depth information is required in order to calculate a relative distance and direction from the UUV to the mothership.
Xu also discloses determining relative position information of the deep-sea vehicle relative to the water surface monitoring platform according to the transmission delay, and the precise azimuth angle information (Paragraph 0049), but fails to disclose using depth information for determining the relative position information. However, Rikoski teaches a depth sensor and the rationale for modifying the invention of Xu is shown in the preceding paragraph.

	Regarding claim 2, Xu further discloses the latitude and longitude information being obtained in real-time through a GPS (Paragraph 0046; mothership is above water, so GPS data can be obtained real-time).

	Regarding claim 3, Xu further discloses preliminarily estimating a relative azimuth angle between the deep-sea vehicle and the water surface monitoring platform through prior information of the track of the deep-sea vehicle and prior information of a known track of the water surface monitoring platform (Paragraphs 0022 and 0024; see similar reasoning in claim 1), and presetting, according to the relative azimuth angle, a beam direction of an acoustic positioning system transducer array in the deep-sea vehicle to make the beam direction point to the direction of the water surface monitoring platform (Paragraph 0048; multi-beam forward looking sonar uses the mothership as a target, sonar is directional capable and needs to be directed towards a target to work).

Regarding claims 6-8, the limitations are similar to those in claims 1-3 and are rejected using the same rationale as seen above in claims 1-3. 

7.	Claim 4 and 9 are rejected under 35 U.S.C. 103 as being obvious over Xu in view of Rikoski, and further in view of Tu, US 20180321680 A1, herein referred to as Tu.

8.	Regarding claim 4, Xu discloses obtaining an azimuth angle using a propagation time of an acoustic communication (Paragraphs 0048), but fails to disclose using a narrow-band subspace method to process the azimuth angle. However, Tu discloses a communication link utilizing narrow band communication for an underwater drone system (Paragraph 0065). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Xu in view of Rikoski to include narrow-band communication as narrow-band communication has a benefit of allowing better filtering of noise and greater range. The motivation to do this would be to, as stated above, create a communication signal that can easily be filtered to remove noise and can transmit to much larger ranges.

Regarding claim 9, the limitations are similar to those in claim 4 and are rejected using the same rationale as seen above in claim 4. 

9.	Claim 5 and 10 are rejected under 35 U.S.C. 103 as being obvious over Xu in view of Rikoski, and further in view of Jobst et al., ‘Coherence Estimates for Signals Propagated through Acoustic Channels with Multiple Paths’, The Journal of the Acoustical Society of America 65, 622 (1979); doi: 10.1121/1.382497, herein referred to as Jobst.

10.	Regarding claim 5, Xu discloses using an azimuth angle, transmission delay, and transmission time for determining the relative position of the UUV (Paragraphs 0036, 0048, 0049), a depth sensor (Xu in view of Rikoski, see claim 1 reasoning), and using the transmitting array and receiving array as points for determining the azimuth angle (Paragraph 0048), but fails to specifically disclose using an eigenray model where the depth of the underwater vehicle and the depth of the surface vehicle are endpoints to the eigenray, and solving the eigenray to obtain the position of the underwater vehicle relative to the surface vehicle. However, Jobst discloses using ray theory to determine pathing using ray angles at a source and a receiver, and travel time (Page 2, Introduction). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Xu in view of Rikoski to include a ray theory model as it is a well-known theory for determining a path of acoustic signaling. The motivation to do this would be to determine the position of the underwater vehicle using angles of the acoustic signal, as well as the position of the source and receiver.

Regarding claim 10, the limitations are similar to those in claim 5 and are rejected using the same rationale as seen above in claim 5. 

Response to Arguments
11.	Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.

	Regarding the claim rejections under U.S.C. 103, Applicant is arguing that the reference of Xu does not teach estimating an azimuth angle based on a track of both vehicles in a preceding period of time. Applicant is specifically arguing that the time registration of Xu is only to synchronize the communication data, as well as the fact that the determination of the azimuth angle is not expressly disclosed. However, Xu discloses in paragraph 0019 that the laser rangefinder is used to determine direction and distance. Those skilled in the art would recognize that these two devices in combination would yield an azimuth angle between the two ships. Furthermore, the laser rangefinder has a propagation time which means that even if the laser rangefinder is pointing at the other ship, the captured data regarding the other ship is necessarily at a previous moment of time. The track being in a ‘preceding period of time’ as described in the claims is broad in scope, so any previous position, even if the position is only a few milliseconds earlier, falls under this claim limitation.

	Applicant is also arguing that the combination of Xu and Rikoski is impermissible hindsight. Specifically, the Applicant is arguing that the depth sensor in combination with the GPS wouldn’t provide a position of the UUV relative to the mothership. However, the relative height difference between the mothership and the UUV is measured by the depth sensor. Depth sensors provide information on the depth of the sensor in a body of water relative to the surface of the water. Since both ships are in the same body of water, the depth of the UUV is obviously relative to the mothership. Furthermore, the absolute position of the UUV is in fact based on the relative position of the mothership. Also, Xu discloses in Paragraph 0019 that the GPS can be used to obtain the absolute position of the mothership, and the laser rangefinder can obtain the relative distance and direction of the two. The inclusion of the depth sensor is merely to gather the relative depth of the UUV compared to the mothership. In fact, the absolute depth is the same as the relative depth since the relative and absolute frames of reference would in fact have to use the surface of the water as the point of reference in the depth/height axis (there are no other feasible points of reference that one could use). By combining the absolute coordinates of the mothership taken by the GPS, the relative distance and direction provided by the laser rangefinder, and the depth provided by the depth sensor, one can easily determine the absolute and relative coordinates of the UUV.

	Lastly, the Applicant is arguing that the prior art combination does not teach obtaining the relative position of the UUV using the transmission delay, the precise azimuth angle, and the depth information. However, Xu does in fact disclose determining an azimuth angle based on the phase difference of the acoustic unit, and then further determines the relative distance between the mothership and the UUV based on acoustic propagation time (see Paragraph 0034). Xu by itself does not include a depth sensor, however, the inclusion of Rikoski for the depth sensor is obvious for the reasons stated in this action and the previous action in claim 1. As stated in the rationale in claim 1 in both actions, the inclusion of the depth sensor is obvious because it provides an important positioning metric. Since the azimuth angle and relative distance provided by the time propagation calculation are provided, the depth sensor would be obvious to include for determining the relative depth of the UUV (and absolute depth, see above paragraph). From this, the combination of the relative depth, relative distance, and azimuth angle would in fact provide the relative position of the UUV.


Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.B./Examiner, Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664